United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1700
Issued: May 15, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 1, 2013 appellant filed a timely appeal of a June 7, 2013 Office of Workers’
Compensation Programs’ (OWCP) decision. The Board docketed the appeal as No. 13-1700.
By its June 7, 2013 decision, OWCP denied appellant’s claim for a schedule award, finding that
he had no ratable impairment of the right upper extremity causally related to his accepted right
shoulder and right arm conditions. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
The Board has duly considered the matter and notes that in the case of William A.
Couch,2 the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. OWCP stated in its June 7, 2013 decision that appellant had not submitted any evidence
after the February 22, 2013 developmental letter in which it informed him that it required
additional medical evidence in support of his schedule award claim. This was not correct;
1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

appellant submitted numerous medical reports in March and April 2013, including several
reports containing examination findings. While OWCP is not required to list every piece of
evidence submitted to the record, the record is clear that the evidence he submitted in March and
April 2013 was not reviewed, as OWCP specifically stated in its decisions that no additional
evidence was received.
For this reason, the case will be remanded to OWCP to enable it to properly consider all
the evidence submitted prior to the issuance of the June 7, 2013 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the June 7, 2013 decision of the Office of Workers’
Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: May 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

